DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lifantsev (U.S.P.N. 9,558,234 B1) in view of Fujiwara (U.S. Publication No. 2006/0036934 A1).
As per claim 1, Lifantsev discloses a method comprising: receiving an image file containing an image (after scanning system 110, the input document becomes document image file, figure 1); performing optical character recognition on the image to extract text output from the image (column 2, line 46, OCR the document image, numeral 420 in figure 4); within the text output, identifying a particular text item (column 2, lines 52-53, identify metadata, numeral 510 in figure 5); wherein the particular text item is located at a particular location of the image (see figure 7 for determining field locations, 710 to 760);  based at least in part on the image, automatically determining that the particular text item is a value for a particular key (column 5, lines 43-61, numeral 520); generating metadata (a) that includes the particular text item and (b) that indicates that the particular text item is a value for the particular key (the metadata may be the keywords such as ISBN number, which is extracted from the document image, and that itself has a value for “the particular key”); storing, within the image file, metadata that indicates that the particular text item is a value for the particular key (column 5, lines 57-61, column 6, lines 25-30, the matched metadata may be merged or linked with the metadata database); wherein the method is performed using one or more computing devices (processor 320). 
Lifantsev teaches the metadata is linked with the document image and stored in a metadata database. Lifantsev does not explicitly teach the document image itself is updated with the metadata. Lifantsev does not explicitly teach, on the particular location, displaying the particular text item as rendered text within a display of the image.
Fujiwara teaches OCRing a document image and extracting metadata information from the document image (paragraph [0066]), and embedding the metadata into the document image (paragraph [0063], figures 4-7). Fujiwara in figures 5 and 8 teaches metadata may be rendered and displayed at particular locations upon requested by the user.
 Lifantsev and Fujiwara are combinable because they are from the same field of endeavor, ie. document image processing. At the time of invention, one would be motivated to modify Lifantsev’s system by embedding the metadata into the document image instead of linking the document image with the metadata file. One would be motivated to do so because it allows the document image and the metadata to be stored in one place instead of separately, or simply having an extra layer of document verification through the embedded metadata in addition to the linking metadata database.
As per claim 2, Fujiwara discloses receiving, via the user interface (paragraph [0052]: GUI), an edited version of the particular text item; and storing, in the metadata, the edited version of the particular text item (figure 4: S1-5 & S1-8, the metadata collects and updates the metadata information such as, user name, password, start data and time. The updated data is the claimed “edited version of the particular text item”).
As per claim 3, Fujiwara discloses wherein the edited version of the particular text item is stored, in the metadata, as a corrected version of the value for the particular key; and wherein the particular text item is stored, in the metadata, as a previous version of the value for the particular key (as explained above, the metadata collection section in figure 4: S1-5 & S1-8, “collects and keeps user name & password” and “collects and keeps information on start data and time”. It implies the metadata collection section stores updated/corrected version and previous version of the particular key, such as user name & password, start data and time).
As per claim 4, see explanation in claim 1.
As per claim 5, the examiner notes the user is allowed to interact though a GUI interface, if the user is desired to display the metadata data fields as shown in figures in Fujiwara, he/she is allowed to do so.
As per claim 6, see explanation in claim 6.
As per claim 7, as shown in figure 5 in Fujiwara, the metadata in document A-1 may be obscured.
As per claim 8, as explained above, the user is allowed to access the document image and the metadata through a GUI in Fujiwara, the user is capable of moving the document images and the metadata fields out of way to “ceasing to obscure the representation of the particular text item at the particular location of the image”.
As per claim 9, as taught in both Lifantsev and Fujiwara, the font type or size may be changed in XML/PDF format in accordance with the user’s desire.
As per claim 10, please see figure 5 for metadata fields, which may be displayed/updated/edited.
As per claim 11, as explained above, the metadata may be updated/edited/stored.
As per claim 12, Fujiwara teaches within the text output, identifying a second text item; based at least in part on the image, automatically determining that the second text item is a value for a second key; wherein the form includes a second editable text box that is visually associated with a label for the second key; and populating the second editable text box with the second text item (figure 7: S2-3: “metadata collection section collects and keeps character string as information of title”, in which the title may be the claimed “second text item” is extracted as a second key and stored as another “metadata”, and again all metadata may be displayed/edited/updated by the user via a GUI).
As per claim 13, as explained above, the title is detected and extracted as a particular key. And the title is detected at the title location.
As per claim 14, as explained above, at least the title is extracted automatically at the title location via an image analysis section.
As per claim 15, see figure 7, any updated document may be scanned and the metadata may also be updated and stored, for example, a title at the title location may be updated, thus the metadata may be updated as well.
As per claim 16, Lifantsev teaches metadata text items such as ISBN may be displayed at two different locations as shown in figure 7 and 8, and Fujiwara teaches using image analysis technique, such metadata text item may be detected at two different locations.
As per claim 17, see at least figures 5 and 8 in Fujiwara for “particular entity” (title”); a row in a database table (%PDF 1.4: metadata collection section) and metadata (metadata information stored in metadata collection section).
As per claim 18, as shown in figures 5 and 8 in Fujiwara, each metadata data field is extracted from a different location of a scanned image. Each metadata field correspond to a different text item.
As per claim 19, see explanation in claim 1, both Lifantsev and Fujiwara employ computer-like systems, which inherently include non-transitory computer readable media.
As per claim 20, see explanation in claim 1, as explained above both Lifantsev and Fujiwara are computer-like systems, which inherently include non-transitory computer readable media and computing devices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 13-19 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,080,808 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All limitations in claim 1 are encompassed in claim 1 of ‘808 patent.
All limitations in claim 4 are encompassed in claim 3 of ‘808 patent.
All limitations in claim 5 are encompassed in claim 4 of ‘808 patent.
All limitations in claim 13 are encompassed in claim 7 of ‘808 patent.
All limitations in claim 14 are encompassed in claim 14 of ‘808 patent.
All limitations in claim 15 are encompassed in claim 7 of ‘808 patent.
All limitations in claim 16 are encompassed in claim 8 of ‘808 patent.
All limitations in claim 17 are encompassed in claim 11 of ‘808 patent.
All limitations in claim 18 are encompassed in claim 12 of ‘808 patent.
All limitations in claim 19 are encompassed in claim 15 of ‘808 patent.
All limitations in claim 20 are encompassed in claim 18 of ‘808 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/            Primary Examiner, Art Unit 2667